Application for an order in the nature of a writ of mandamus denied and the petition dismissed, without costs and without disbursements. A stay of execution and enforcement of the order of the Supreme Court, New York County, entered on or about March 15, 1979, is granted for five days from the date of this court’s order to allow intervenor, 830 Realty Co., an opportunity to apply to vacate the writ of assistance. No opinion. Concur— Birns, J. P., Sandler and Lupiano, JJ.; Markewich, J., dissents in part and would deny stay.